 



EXHIBIT 10.41

EMPLOYMENT AGREEMENT

     This Employment Agreement is made and entered into by and between STAAR
Surgical Company (the “Company”), a Delaware corporation located at 1911 Walker
Avenue, Monrovia, California 91016 and James Farnworth (hereinafter the
“Employee”), located at 1911 Walker Ave., Monrovia, CA, 91016, effective
March 18, 2005.

RECITALS

     A. WHEREAS, the Company wishes to retain the services of Employee and
Employee wishes to render services to Company as Vice President Regulatory
Affairs and Quality Assurance.

     B. WHEREAS, the Employee and the Company desire to enter into this
Employment Agreement and to establish the terms and conditions of the Employee’s
employment.

     C. WHEREAS, the Company and the Employee intend that this Agreement will
supercede and replace any and all other employment agreements or arrangements
for employment entered into by and between the Company and the Employee, and
that such employment agreements or arrangements shall have no further force or
effect.

AGREEMENT

     NOW, THEREFORE, for and in consideration of the promises, covenants, and
agreements contained herein, the parties hereto agree as follows:

ARTICLE 1
EMPLOYMENT

     1.1 Employment. The Company hereby agrees to employ the Employee and the
Employee hereby agrees to serve the Company in the capacity of Vice President
Regulatory Affairs and Quality Assurance, based upon the terms and conditions
set forth in this agreement.

     1.2 Duties. During the term of his employment, the Employee shall devote
his full time, efforts, abilities, and energies to the Company’s business and,
in particular, shall use his best efforts, skill, and abilities to promote the
general welfare and interests of the Company. The Employee shall loyally,
conscientiously, and professionally do and perform all such duties and
responsibilities as shall be reasonably assigned by the Company and the
Employee’s superiors from time to time, and shall

 



--------------------------------------------------------------------------------



 



comply with all of the Company’s personnel policies and procedures, including,
but not limited to, those contained in The Company’s Employee Handbook.

     1.3 Noncompetition, Nonsolicitation and Noninterference and Proprietary
Property and Confidential Information Provisions.

          (a) Applicable Definitions.

     For purposes of this paragraph, the following capitalized terms shall have
the definitions set forth below:

                    (i) “Business Segments” — The term “Business Segments” is
defined as each of Company’s (or Company’s affiliates’) products or product
lines.

                    (ii) “Competitive Business” — The term “Competitive
Business” is defined as any business that is or may be competitive with or
similar to or adverse to any of Company’s (or Company’s affiliates’) Business
Segments, whether such business is conducted by a proprietorship, partnership,
corporation or other entity or venture.

          (b) Nonsolicitation and Noninterference.

               (1) Covenants. Employee hereby covenants and agrees that Employee
shall not, either for Employee’s own account or directly or indirectly in
conjunction with or on behalf of any person, partnership, corporation or other
entity or venture:

                    (i) During the term of this Agreement and for a period of
one (1) year from the date this Agreement terminates or expires, solicit or
employ or attempt to solicit or employ any person who is then or has, within
twelve (12) months prior thereto, been an officer, partner, manager, agent or
employee of Company or any affiliate of Company whether or not such a person
would commit a breach of that person’s contract of employment with Company or
any affiliate of Company, if any, by reason of leaving the service of Company or
any affiliate of Company (the “Nonsolicitation Covenant”); or

                    (ii) During the term of this Agreement and for a period of
one (1) year from the date of the Agreement, on behalf of, directly or
indirectly, any Competitive Business, or for the purpose of or with the
reasonably foreseeable effect of harming the business of Company, solicit the
business of any person, firm or company which is then, or has been at any time
during the preceding twelve (12) months prior to such solicitation, a customer,
client, contractor, supplier or vendor of Company or any affiliate of Company
(the “Noninterference Covenant)”.

 



--------------------------------------------------------------------------------



 



               (2) Acknowledgements. Each of the parties acknowledges that:
(i) the covenants and the restrictions contained in the Nonsolicitation and
Noninterference Covenants are necessary, fundamental, and required for the
protection of the business of Company; (ii) such Covenants relate to matters
which are of a special, unique and extraordinary value; and (iii) a breach of
either of such Covenants will result in irreparable harm and damages which
cannot be adequately compensated by a monetary award.

               (3) Judicial Limitation. Notwithstanding the foregoing, if at any
time, despite the express agreement of Company and Employee, a court of
competent jurisdiction holds that any portion of this Nonsolicitation and/or
Noninterference Covenant is unenforceable by reason of its extending for too
great a period of time or by reason of its being too extensive in any other
respect, such Covenant shall be interpreted to extend only over the maximum
period of time or to the maximum extent in all other respects, as the case may
be, as to which it may be enforceable, all as determined by such court in such
action.

               (4) Termination of Agreement. The covenants and agreements
contained in the Nonsolicitation and Noninterference Covenant shall terminate
and be of no effect if this Agreement is terminated by Company without Cause.

          (c) Proprietary Property; Confidential Information.

               (1) “Applicable Definitions” — For purposes of this paragraph,
the following capitalized terms shall have the definitions set forth below:

                    (i) “Confidential Information” — The term “Confidential
Information” is collectively and severally defined as any information, matter or
thing of a secret, confidential or private nature, whether or not so labeled,
which is connected with Company’s business or methods of operation or concerning
any of Company’s suppliers, customers, licensors, licensees or others with whom
Company has a business relationship, and which has current or potential value to
Company or the unauthorized disclosure of which could be detrimental to Company.
Confidential Information shall be broadly defined and shall include, by way of
example and not limitation: (i) matters of a business nature available only to
management and owners of Company of which Employee may become aware (such as
information concerning customers, vendors and suppliers, including their names,
addresses, credit or financial status, buying or selling habits, practices,
requirements, and any arrangements or contracts that Company may have with such
parties, Company’s marketing methods, plans and strategies, the costs of
materials, the prices Company obtains or has obtained or at which Company sells
or has sold its products or services, Company’s manufacturing and sales costs,
the amount of compensation paid to employees of Company and other terms of their
employment, financial information such as financial statements, budgets and
projections, and the terms of any contracts or agreements Company has entered
into)

 



--------------------------------------------------------------------------------



 



and (ii) matters of a technical nature (such as product information, trade
secrets, know-how, formulae, innovations, inventions, devices, discoveries,
techniques, formats, processes, methods, specifications, designs, patterns,
schematics, data, compilation of information, test results, and research and
development projects). For purposes of the foregoing, the term “trade secrets”
shall mean the broadest and most inclusive interpretation of trade secrets as
defined by Section 3426.1(d) of the California Civil Code (the Uniform Trade
Secrets Act) and cases interpreting the scope of said Section.

                    (ii) “Proprietary Property” — The term “Proprietary
Property” is collectively and severally defined as any written or tangible
property owned or used by Company in connection with Company’s business, whether
or not such property also qualifies as Confidential Information. Proprietary
Property shall be broadly defined and shall include, by way of example and not
limitation, products, samples, equipment, files, lists, books, notebooks,
records, documents, memoranda, reports, patterns, schematics, compilations,
designs, drawings, data, test results, contracts, agreements, literature,
correspondence, spread sheets, computer programs and software, computer print
outs, other written and graphic records, and the like, whether originals,
copies, duplicates or summaries thereof, affecting or relating to the business
of Company, financial statements, budgets, projections, invoices.

               (2) Ownership of Proprietary Property. Employee acknowledges that
all Proprietary Property which Employee may prepare, use, observe, come into
possession of and/or control shall, at all times, remain the sole and exclusive
property of Company. Employee shall, upon demand by Company at any time, or upon
the cessation of Employee’s employment, irrespective of the time, manner, cause
or lack of cause of such cessation, immediately deliver to Company or its
designated agent, in good condition, ordinary wear and tear and damage by any
cause beyond the reasonable control of Employee excepted, all items of the
Proprietary Property which are or have been in Employee’s possession or under
his control, as well as a statement describing the disposition of all items of
the Proprietary Property beyond Employee’s possession or control in the event
Employee has not previously returned such items of the Proprietary Property to
Company.

               (3) Agreement Not to Use or Divulge Confidential Information.
Employee agrees that he will not, in any fashion, form or manner, unless
specifically consented to in writing by Company, either directly or indirectly
use, divulge, transmit or otherwise disclose or cause to be used, divulged,
transmitted or otherwise disclosed to any person, firm or corporation, in any
manner whatsoever (other than in Employee’s performance of duties for Company or
except as required by law) any Confidential Information of any kind, nature or
description. The foregoing provisions shall not be construed to prevent Employee
from making use of or disclosing information which is in the public domain
through no fault of Employee, provided, however, specific information shall not
be deemed to be in the public domain merely because it is

 



--------------------------------------------------------------------------------



 



encompassed by some general information that is published or in the public
domain or in Employee’s possession prior to Employee’s employment with Company.

               (4) Acknowledgement of Secrecy. Employee acknowledges that the
Confidential Information is not generally known to the public or to other
persons who can obtain economic value from its disclosure or use and that the
Confidential Information derives independent economic value thereby, and
Employee agrees that he shall take all efforts reasonably necessary to maintain
the secrecy and confidentiality of the Confidential Information and to otherwise
comply with the terms of this Agreement.

               (5) Inventions, Discoveries. Employee acknowledges that any
inventions, discoveries or trade secrets, whether patentable or not, made or
found by Employee in the scope of his employment with Company constitute
property of Company and that any rights therein now held or hereafter acquired
by Employee individually or in any capacity are hereby transferred and assigned
to Company, and agrees to execute and deliver any confirmatory assignments,
documents or instruments of any nature necessary to carry out the intent of this
paragraph when requested by Company without further compensation therefore,
whether or not Employee is at the time employed by Company. Provided, however,
notwithstanding the foregoing, Employee shall not be required to assign his
rights in any invention which qualifies fully under the provisions of Section
2870(a) of the California Labor Code, which provides, in pertinent part, that
the requirement to assign “shall not apply to any invention that the employee
developed entirely on his or her own time without using employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:

                    (i) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or

                    (ii) Result from any work performed by the employee for the
employer.”

     Employee understands that he bears the full burden of proving to Company
that an invention qualifies fully under Section 2870(a). By signing this
Agreement, Employee acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

ARTICLE 2
COMPENSATION

     2.1 Salary. The Company shall pay the Employee a salary payable at the
gross rate of $5769.23 per pay period, to be paid on a bi-weekly basis.
Employee’s annual salary shall be reviewed periodically by Company for the
purpose of determining whether Employee’s salary shall be increased.

 



--------------------------------------------------------------------------------



 



     2.2 Employee Benefits. In addition to the compensation specified above, the
Employee shall be permitted to participate in certain employee benefit programs
in the same manner and subject to the same terms, conditions, and limitations as
other full-time employees of the Company. The Employee will also be eligible for
three weeks vacation per year.

     2.3 Business Expenses. The Company will reimburse the Employee for
reasonable business expenses as outlined in the company’s business expense
policy and provided that these expenses were incurred on Company business and
that expense reports regarding these expenses are submitted to the Company in a
timely manner.

     2.4 Bonus. In addition to the salary described above, the Employee shall be
eligible for an annual bonus of up to 15% of Employee’s annual base salary,
which will be payable on an annual basis and subject to the successful
achievement of company and individual goals and objectives.

ARTICLE 3
TERMINATION OF EMPLOYMENT

     3.1 Termination. This employment relationship may be terminated for any of
the reasons provided below:

     a. Termination for Cause. Company may terminate this Agreement for “Cause”,
upon 15 days written notice. Cause means any of the following: (1) willful
breach or habitual neglect of the duties which Employee is required to perform
under the terms of this Agreement, (2) any act of dishonesty, fraud,
insubordination, misrepresentation, gross negligence or willful misconduct, (3)
conviction of a felony, or (4) intentional violation of any Company policy. With
the exception of the covenants set forth in Paragraph 1.3, 4.1 and 4.3, upon
such termination the obligations of Employee and Company under this Agreement
shall immediately cease. Such termination shall be without prejudice to any
other remedy to which Company may be entitled either at law, in equity, or under
this Agreement. If Employee’s employment is terminated pursuant to this
paragraph, the Company shall pay to Employee, immediately upon such termination,
any accrued but unpaid compensation to which Employee is entitled on the date of
such termination.

     b. Termination for Poor Performance. Employer may terminate employee’s
employment under this Agreement for “Poor Performance”. Poor Performance is a
failure of the Employee to properly meet the duties and responsibilities of his
position in a competent fashion, as determined by the Chief Executive Officer.
Such termination for “Poor Performance” shall occur only after employee has been

 



--------------------------------------------------------------------------------



 



advised in writing of the failure to meet the duties and responsibilities, or
guidelines/goals and given a reasonable period of time of at least 30 days to
cure the Poor Performance. Following the termination for Poor Performance, the
Employee shall be entitled to payment of his base salary through the last day of
his employment. Employee shall be entitled to no other payments or benefits
after a termination for Poor Performance. With the exception of the covenants
set forth in Paragraph 1.3, 4.1 and 4.3, upon such termination the obligations
of Employee and Company under this Agreement shall immediately cease.

     c. Death. Employee’s employment shall terminate upon the death of Employee.
Upon such termination, the obligations of Employee and Company under this
Agreement shall immediately cease. In the event of a termination pursuant to
this paragraph, Employee shall be entitled to receive any amount of compensation
earned but unpaid. All other rights Employee has under any benefit or stock
option plans and programs shall be determined in accordance with the terms and
conditions of such plans and programs.

     d. Election By Employee. Employee’s employment may be terminated at any
time by Employee upon not less than thirty (30) days written notice to Company.
With the exception of the covenants set forth in Paragraphs 1.3, 4.1 and 4.3,
upon such termination the obligations of Employee and the Company under this
Agreement shall immediately cease. In the event of a termination pursuant to
this paragraph, Employee shall be entitled to receive any amount of compensation
earned but unpaid. All other rights Employee has under any benefit or stock
option plans and programs shall be determined in accordance with the terms and
conditions of such plans and programs.

     e. Election by Company Due to a Change of Control. If Employee’s employment
is terminated by Company due to the sale or disposition by the Company of
substantially all of its business or assets or the sale of the capital stock of
Company in connection with the sale or transfer of a controlling interest in
Company to a third party or the merger or consolidation of Company with another
corporation as part of a sale or transfer of a controlling interest in Company
to a third party and if the Employee’s essential duties and responsibilities as
set forth in the job description for the position that Employee is in at the
time of the change of control are significantly changed due to a change in
control, then in lieu of any other rights or benefits under this Agreement,
Employee shall be entitled to six month’s base salary, and any option held by
Employee which is unvested on the date of termination shall immediately vest. “A
controlling interest” shall be defined as 50% or more of the common stock of the
Company. “Six months base salary” shall be defined as only the cash compensation
paid to Employee pursuant to paragraph 2.1, as it may be modified from time to
time, and shall not include employee benefits, bonus, stock options, automobile
allowance or debt forgiveness, if any. With the exception of the covenants
contained in Paragraphs 1.3(c), 4.1 and 4.3,

 



--------------------------------------------------------------------------------



 



upon such termination the obligations of Employee and the Company shall
immediately cease.

     f. Termination Without Cause. Company is entitled to terminate the
Employee’s employment without cause for any reason; provided, however, that the
Employee shall be entitled to 30 days written notice and five months pay as
severance, as well as any accrued but unpaid compensation in lieu of any other
rights or benefits under this Agreement, to which Employee is entitled on the
date of such termination. With the exception of the covenants contained in
Paragraphs 1.3(c), 4.1 and 4.3, upon such termination the obligations of
Employee and the Company shall immediately cease.

ARTICLE 4
ADDITIONAL OBLIGATIONS

     4.1 Non-Interference. The Employee shall not now or in the future, either
during or subsequent to the period of the Employee’s employment, disrupt,
damage, impair or interfere with the business of the Company in any manner,
including, without limitation, inducing an employee to leave the employ of the
Company or inducing an employee, a consultant, a sales representative, or an
independent contractor to sever that person’s relationship with the Company
either by interfering with or raiding the Company’s employees or sales
representatives, disrupting the relationships with customers, agents,
independent contractors, representatives or vendors, or otherwise.

     4.2 Conflicts of Interest. If the Employee is involved, directly or
indirectly, in an activity that presents a potential or actual conflict of
interest, as determined by the Company, by virtue of the Employee’s employment
or employment relationship with the Company, the Employee shall immediately
terminate such activity, employment and/or relationship unless the Employee has
the express written permission of the Company to continue it. If the Employee
has any doubts as to whether a potential or actual conflict of interest is
involved, the Employee must disclose all pertinent facts to the Company before
undertaking the activity. The Company shall make the final decision as to
whether such a conflict or potential conflict exists in its sole and subjective
discretion.

 



--------------------------------------------------------------------------------



 



     4.3 Confidentiality. The Employee agrees, at all times during and after the
Employee’s employment hereunder, to hold in the strictest confidence, and not to
disclose to any person, firm or corporation without the express written
authorization of the Chairman of the Board of the Company, any trade secret,
such as any financial information or any secret, proprietary, or confidential
information relating to the research and development programs, vendor and
marketing programs, customers, customers’ information, sales or business of the
Company, except as such disclosure or use may be required in connection with his
work for the Company or is published or is otherwise readily available to the
public or becomes known to the public other than by his breach of this
Agreement. If it is at any time determined that any of the information or
materials identified above are, in whole or in part, not entitled to protection
as trade secrets, the Employee and the Company agree that they shall
nevertheless be considered and treated as confidential information that is
protected under this Agreement, in the same manner as trade secrets, to the
extent permitted by law.

     The Employee further agrees, upon termination of this Agreement, to
promptly deliver to the Company all notes, books, correspondence, drawings,
computer storage information, and any and all other written and graphical
records in his possession or under his control relating to the past, present or
future business, accounts, or projects of the Company.

ARTICLE 5
MISCELLANEOUS

     5.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all other arrangements, communications, understandings,
promises, stipulations, arrangements, whether any of the same are either oral or
in writing, or express or implied, between the parties hereto with respect to
the subject matter hereof, including, but not limited to, any implied-in-law or
implied-in-fact covenants or duties relating to employment or the termination of
employment. No change to or modification of this Agreement shall be valid or
binding unless the same shall be in writing and signed by both the Employee and
the President of the Company.

     5.2 Severability. In the event that any one or more of the provisions of
this Agreement shall be held invalid, illegal, or unenforceable, in any respect,
by a court of competent jurisdiction, the validity, legality, and enforceability
of the remaining provisions contained herein shall not in any way be affected
thereby.

 



--------------------------------------------------------------------------------



 



     5.3 Applicable Law. This Agreement and the rights and remedies of each
party arising out of or relating to this Agreement, shall be governed by,
interpreted under and enforced under the laws of the State of California.

     5.4 Counterparty. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

     IN WITNESS WHEREOF, the parties hereto acknowledge that they have read this
Agreement, fully understand it, and have freely and voluntarily entered into it.

               

      “EMPLOYEE”
 
           
DATED:
       
 
           
 
           

      “The Company”
 
           
DATED:
      By    

         

          STAAR Surgical Company

 